The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final Office action in response to a RCE filed on 12/21/20. Currently, claims 1-9 and 12-17 remain and are pending review in this Office action. Claims 10-11 have been cancelled. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application Nos. 13573370, 13374441, 13374417, 13374422, 13374421, 13374423, 13199910, fail to provide 
In the instant case, amended claims 1 and 4 in the instant application contain the following underlined limitations that are not supported in the original mentioned prior-filed application.
Claim 1 Line 3-9 which recites “independent speed control blades located above and outside said grinder plate; said independent speed control blades controlled by a separate motor having variable speed control separate from a motor that controls said grinder assembly; said independent speed control blades being adjusted to different speeds by directly changing the speed of said separate motor”.
Claim 4 which recites “independent speed control blades controlled by a motor independently from said feed screw or auger; said motor having variable speed control” (Line 6-8) and “said orifice plate having said independent speed control blades on outside of said orifice plate” (Line 10-11).
Accordingly, claims 1-9 and 12-17 are not entitled to the benefit of the mentioned prior-filed applications.
Applicant previously argued (see Applicant’s arguments filed on 4/30/18) that Figures 1 and 8 both show the independent speed control blade located above the grinder plate outside the grinder assembly and further shows that the blades are controlled by a separate motor having a variable speed control. Applicant also argued that the description of these figures also provide support.  
In response, the Examiner disagrees. First, it is unclear if the mentioned figures are in reference to those in the instant application or one of the mentioned parents application. If the latter, the Examiner submits that there is no support for the limitations pointed out by Applicant. If the former, then it is submitted that the instant application does not disclose Figure 8 as alleged by Applicant. Although Figure 1 is disclosed in the instant application, however the Examiner submits that Applicant is missing the point regarding the priority issue raised. To be clear on the record, the position taken by the Examiner is that all of the underlined limitations for claims 1 and 4 discussed above are not supported by the mentioned parent applications and therefore claims 1-9 and 12-17 of the instant application are not entitled to the benefit of the mentioned parent applications. Accordingly, the effective filing date of the instant application will be its filing date which is 1/13/14. Because independent claims 1 and 4 contain new matters, the scope of their respective dependent claims (2-3, 5-9 and 12-17) are also new matter and hence those dependent claims are also bound to the mentioned effective filing date of 1/13/14. Additionally, the Examiner notes that Applicant has failed to comply with 37 CFR 1.76 and 1.78 for claiming domestic benefit as indicated in the filing receipt dated 1/31/14. Accordingly, the instant application is not granted with domestic priority claim. This is also reflected in PALMS and the PGPub (US2015/0196038A1) of the instant application which do not indicate the mentioned priority claim either.  

Claim Rejections - 35 USC § 112
Previous claims rejection under 35 USC 112 (second paragraph) has been withdrawn due to Applicant's amendment. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following underlined claims limitations are not supported by Applicant’s specification nor claims, both dated 1/13/14:
Claim 1 Lines 3-7 which recites “independent speed control blades located above and outside said grinder plate; said independent speed control blades controlled by a separate motor having variable speed control separate from a motor that controls said grinder assembly
Claim 4 which recites “independent speed control blades controlled by a motor independently from said feed screw or said auger; said motor having variable speed control” (Lines 6-8).
Claim 1 Lines 8-9 which recites “said independent speed control blades being adjusted to different speeds by directly changing the speed of said separate motor”.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following underlined limitations listed below must be shown or the feature(s) canceled from the claim(s):
a motor that controls said grinder assembly (claim 1 line 6-7);
a grinder portion comprising a grinding head, a mounting ring, a bridge, barrel, and a collection tube; a feed screw or auger is located in said grinding head (claim 4 Line 2-4);
No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several 

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following underlined structures and its position as described in the specification (see Applicant’s PGPub US2015/0196038]):
a set of independent speed controlled blades on the outside of the grinder plate ([0021]);
a hopper ([0045]);
a grinder portion comprising a grinding head, a mounting ring, a bridge, barrel, and a collection tube ([0045]);
a feed screw is located in the grinding head ([0045]);
a collection cone located downstream of the orifice plate ([0045]);
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernard (US4479614). At the outset, the Examiner would like to note that claims 1-3 are directed to a grinding assembly capable of performing the intended use where intended use limitations are recited. While these intended use limitations have been fully considered, however they do not further limit the structural limitations of the grinding assembly.
Regarding claim 1,
Bernard teaches a grinding assembly (pistons (16,18), moveable sleeves (20,22), pump (12), mixing chamber (32), constricted neck portion (45), collection chamber (36), hydraulic motor (42), hydraulic pump (66), rotating drive shaft (52), and grinder plate (38)) (Figure 1) comprising: 
a grinder plate (38);
Figure 1
independent speed control blades (rotating knife (40) having blades (50)) located above and outside said grinder plate (38) on outside of said grinder assembly (Examiner notes that said rotating knife (40) can be disposed on the outside of said grinder pate (38) which is a position on said grinder plate (38) that is opposite from what is shown in Figure 1 (C5L9-15).);
Figure 1
said independent speed control blades (40) controlled by a separate motor (hydraulic motor assembly = hydraulic motor (42) rotating drive shaft (52) hydraulic pump (66) hydraulic line (68) or electric motor assembly = electric motor with gear reduction box and variable speed control) (Examiner notes that said hydraulic motor assembly or electric motor assembly are separate from an intrinsic motor operate the pump (12) which comprised of pistons (16,18) (C2L42-48) as shown in Figure 1. Therefore said blades (50) of said rotating knife (40) which are rotated by said hydraulic motor assembly or electric motor assembly is independent 
Figure 1
said independent speed control blades (40) being adjusted to different speeds by directly changing the speed of said separate motor (hydraulic motor assembly or electric motor assembly) (C4L10-16, 22-51,57-68;C5L29-32,C2L3-18,Abstract).
Figure 1 
Regard claims 2-3, 
Bernard discloses wherein said grinder plate (38) comprises machined holes (C3L26-38, C4L46-66, C5L1-29, C1L13-16 & 65-68, C2L1).
Figure 1
Examiner notes that the instant claim(s) contain limitations describing the function of the apparatus and/or the material worked upon by the apparatus (i.e. “control fiber orientation” (claim 2) and “provides fiber length control” (claim 3)). Although the underlined limitation has been fully considered, however the Examiner notes that these limitations are merely intended use of the claimed apparatus. See MPEP 2114-2115.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurd (US5577437) in view of Bernard (US4479614) as evidenced by Rose (US2012/0291346A1) or Stanley et al. (US2008/0317935A1). At the outset, the Examiner would like to note that claims 1-3 are directed to a grinding assembly capable of performing the intended use where intended use limitations are recited. While these intended use limitations have been fully considered, however they do not further limit the structural limitations of the grinding assembly.
Regarding claim 1,
Hurd teaches a grinding assembly (see annotated drawing below) comprising: 
a grinder plate (dies (42a,42b));
See annotated drawing of Figure 1 below
Examiner notes that said dies (42a,42b) are used for extruding food (C5L3-15) and hence said dies (42a,42b) are considered as food grinder as evidenced by Rose ([0070]) or Stanley ([0023]). Examiner also notes that Applicant admits that Hurd teaches a grinding machine (see Applicant’s arguments dated 7/27/17 on page listed as "page 6").  
independent speed control blades (rotary cutter (74) comprising a plurality radially extending knives (C4L45-48)) capable of being located above and outside said grinder plate (42a,42b);
See annotated drawing of Figure 1 below
said independent speed control blades controlled by a separate motor (electric motor (76)) separate from a motor that controls said grinder assembly (Examiner notes that at least the screw elements (16) are inherently driven by a motor that is capable of controlling a portion of said grinder assembly (see annotated drawing below) which is separate from said electric motor (76), and hence said knives of said rotary cutter (74) are independent and speed controlled by said electric motor (76) (C4L45-49)).
See annotated drawing of Figure 1 below


    PNG
    media_image1.png
    770
    695
    media_image1.png
    Greyscale

Hurd is silent to said motor having variable speed control to adjust said independent speed control blades to different speeds.
Bernard teaches that it is known in the food extrusion art to produce variable particle size output from a grinder plate (38) by the use of at least said adjusts the grinder knife (40) to variable speeds (C4L10-16, 22-51,57-68;C5L29-32,C2L3-18,Abstract) or by using said electric motor assembly comprising at least said gear reduction box with said variable speed control (C4L38-42) to perform the underlined-bolded function.  
Figure 1
It would have been obvious to one having ordinary skilled in the art to modify the apparatus and process of Hurd in view of the teaching of Bernard by incorporating said gear reduction box with said variable speed control to said electric motor (76) or replacing said electric motor (76) with said electric motor assembly for the same benefit of: 
producing food particles of various sizes and/or
cleaning said dies (42a,42b) by said rotary cutter (74) (Bernard: C4-C5 L46-51 and 1-8 respectively).   
Regard claims 2-3, 
Hurd discloses wherein said grinder plate (42a,42b) comprises machined holes (Figure 2).
See annotated drawing of Figure 1 above and Figure 2
Examiner notes that said dies (42a,42b) are used for extruding food (Abstract,C2 L1-14, C4 L 22-30 & 4548, C5 L3-7). 
Examiner notes that the instant claim(s) contain limitations describing the function of the apparatus and/or the material worked upon by the apparatus (i.e. “control fiber orientation” (claim 2) and “provides fiber length control” (claim 3)). Although the underlined limitation has been fully considered, however the Examiner notes that these limitations are merely intended use of the claimed apparatus. See MPEP 2114-2115.  

Claims 4-9 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers et al. (US4700899) in view of Bernard (US4479614) and in further view of Kawkins et al. (US3793466). At the outset, the Examiner would like to note that claims 4-9 and 12-17 are directed to a grinding machine capable of performing the intended use where intended use limitations are recited. While these intended use limitations have been fully considered, however they do not further limit the structural limitations of the grinding machine.
Regarding claims 4, 7, 12-13, and 16-17,  
Powers teaches a grinding machine (Figure 1) comprising:
a grinder portion (reciprocal piston pump (12) grinder (14) conduit (16) outlet housing (56)) comprising a grinding head (infeed auger-hopper (22), piston assembly housing (24), conduit (58), transfer conduit (62), inlet housing (46), outlet housing (56)), a mounting ring (ring between said outlet housing (56) and smaller frusto-conical conduit after said outlet housing (56) as shown in Figure 1), a bridge (transfer conduit (62)), barrel (56), and a collection tube (58);
Figures 1-5
a feed screw or auger (auger in said infeed auger-hopper (22)) is located in said grinding head (22,24,58,62,46,56) capable of advancing material in the hopper (22) through said grinding head (24,58,62,46,56);
Figures 1-5
independent speed control blades (multiple blade grinder knife (52)) controlled by a motor (knife drive (50) hydraulic motor (48)) independently from said feed screw or said auger (auger as mentioned above) (Examiner notes that at least said auger in said infeed auger-hopper (22) (C3 L57-60) which inherently is driven by a motor is separate from said motor (50,48) that drive said multiple blade grinder knife (52) as shown in Figures 1-2).
Figures 1-2
an orifice plate (apertured grinder plate (54));
Figure 2
said orifice plate (54) having said independent speed control blades (52) on outside of said orifice plate (54);
Figure 2
a collection cone (said smaller frusto-conical conduit (see underlined above) located downstream of said orifice plate (54);
Figures 1-2
said orifice plate (54) comprised of a plurality of grinding apertures (Figure 2) wherein at least one of said apertures is capable of being a collection passage.
Figure 2 
Powers is silent to said motor having variable speed control; geometry of each of said grinding apertures create a venturi effect (claim 4); wherein said venturi effect created by said apertures aligns fiber of said material to be ground through said orifice plate (claim 7); wherein said apertures have a diameter such that ratio of diameter of sphere in said orifice plate to diameter of cylinder of said orifice plate ls approximately 1.1 to 2.5 (claim 12); wherein said apertures of said orifice plate utilize intersection of a sphere with a cylinder in order to create a cross section which creates said venturi orifice (claim 13); wherein said venturi effect results in product acceleration with a corresponding pressure drop through said apertures (claim 16); and wherein said sphere is shorter in length than said cylinder (claim 17).
Bernard remains as demonstrated above.
It would have been obvious to one having ordinary skilled in the art to modify the apparatus and process of Powers in view of the teaching of Bernard by reconfiguring said hydraulic motor (48) to have variable speed control or replacing said hydraulic motor (48) with said electric motor assembly for the same benefit of: 
producing food particles of various sizes and/or
cleaning said apertured grinder plate (54) by said multiple blade grinder knife (52) (Bernard: C4-C5 L46-51 and 1-8 respectively).   
The combination of Powers and Bernard is silent to geometry of each of said grinding apertures create a venturi effect (claim 4); wherein said venturi effect created by said apertures aligns fiber of said material to be ground through 
However, Powers does teach that said grinder assembly is used for grinding food product such as meat or sausages (C1 L14-22, C4 L3-7, C3 L57-60, C4 L35-41 and 67-68, C5 L1-9).
The Examiner submits that it is known in the art, as demonstrated below, to extrude food products such as meat through apertures having a venturi effect which results in an acceleration of said food product with a corresponding pressured drop through said apertures and wherein said venture effect created by said apertures align fibers of said food product. 
For example, Kawkins discloses that it is known in the art: 
to extrude food products such as meat through apertures (extruded zones (6)) having a venturi effect (Columns 3-4 Lines 21-42 and 45-51 respectively) (Examiner notes that the combination of said extrusion zoned (6) and tube (9) creates a cross section having a geometry which represents and causes a venturi effect as claimed, wherein said meat extrude through said orifices (6,9) under pressure thereby allowing the 
Figure 4
which results in an acceleration of said food product with a corresponding pressured drop through said apertures (Examiner note that the underlined limitation will inherently occur due to the mentioned venturi effect),
Figure 4
and wherein said venturi effect created by said apertures is capable of aligning fibers of said material (Column 2 Lines 4-7). 
Figure 4
Kawkins additionally teaches: 
wherein said apertures (6) inherently have a diameter such that the ratio of an inherent diameter of hemi-spherical like shape (6) to an inherent diameter of cylinder area (9) is of a certain value, but is silent to the claimed ratio value of approximately 1.01 to 2.5. However, it would have been obvious to one having ordinary skill in 
wherein said apertures (6) of utilize intersection of a hemi-spherical like shape with a cylinder (9) in order to create a cross section which creates said venturi orifice (as mentioned above);
Figure 4
and wherein said sphere (6) is shorter in length than said cylinder (9).
Figure 4
It would have been obvious to one having ordinary skill in the art to modify the apparatus of the combination of Powers and Bernard in view of the teaching of Kawkins by replacing the configuration of said apertures of said apertured grinder plate (54) to be the configuration of Kawkins's orifices (6,9) for the benefit of maximizing the alignment of the meat fibers thereby producing meat that have chewy eating texture or simulate the eating texture of natural meat when cooked.
The Examiner notes that the combination of Powers, Bernard, and Kawkins discloses: “geometry of each of said grinding apertures create a venturi effect” (claim 4), “wherein said venturi effect created by said apertures aligns 
Regarding claims 5-6, 8-9, and 14,
the combination of Powers, Bernard, and Kawkins remains.
the Examiner notes that the instant claim(s) contain limitations describing the function of the apparatus and/or the material worked upon by the apparatus (i.e. “aligns fibers in material that is ground” (claim 5); “wherein said material that is ground is being drawn through said apertures of said orifice plate stretching said material” (claim 6); “said material to be ground is stretched or aligned and said blades creates a clean cut of said material” (claim 8); “wherein said ground material has little or no release of actin and myosin” (claim 9); and “wherein said material to be ground comprises meat” (claim 14)). Although the underlined limitations have been fully considered, however the Examiner notes that these limitations are merely intended use of the claimed apparatus. See MPEP 2114-2115.  

Claims 4-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Powers et al. (US4700899) in view of Bernard (US4479614) and in further view of Giles et al. (US3903315). At the outset, the Examiner would like to note that claims 4-9 and 14-16 are directed to a grinding machine capable of performing the intended use where intended use limitations are recited. While these intended use limitations have been fully considered, however they do not further limit the structural limitations of the grinding machine.
Regarding claims 4, 7, and 15-16,
Powers remains as demonstrated above.
Powers is silent to said motor having variable speed control; geometry of each of said grinding apertures create a venturi effect (claim 4); wherein said venturi effect created by said apertures aligns fiber of said material to be ground through said orifice plate (claim 7); wherein said apertures of said orifice plate change size from a larger to a smaller diameter with vertical or concave sides having a sharp edge (claim 15); and wherein said venturi effect results in product acceleration with a corresponding pressure drop through said apertures (claim 16). 
Bernard remains as demonstrated above.
It would have been obvious to one having ordinary skilled in the art to modify the apparatus and process of Powers in view of the teaching of Bernard by reconfiguring said hydraulic motor (48) to have variable speed control or replacing said hydraulic motor (48) with said electric motor assembly for the same benefit of: 
producing food particles of various sizes and/or
cleaning said apertured grinder plate (54) by said multiple blade grinder knife (52) (Bernard: C4-C5 L46-51 and 1-8 respectively).   
The combination of Powers and Bernard is silent to geometry of each of said grinding apertures create a venturi effect (claim 4); wherein said venturi effect created by said apertures aligns fiber of said material to be ground through said orifice plate (claim 7); wherein said apertures of said orifice plate change size from a larger to a smaller diameter with vertical or concave sides having a sharp edge (claim 15); and wherein said venturi effect results in product acceleration with a corresponding pressure drop through said apertures (claim 16).
However, Powers does teach that said grinder assembly is used for grinding food product such as meat or sausages (C1 L14-22, C4 L3-7, C3 L57-60, C4 L35-41 and 67-68, C5 L1-9).
The Examiner submits that it is known in the art, as demonstrated below, to extrude food products such as meat through apertures having a venturi effect which results in an acceleration of said food product with a corresponding pressured drop through said apertures and wherein said venturi effect created by said apertures align fibers of said food product. 
For example, Giles discloses that it is known in the art to
extrude food products such as meat through apertures (entrance (5) tapering passage (3) exit (4)) having a venturi effect (Due to said meat being forced under pressure to flow through a geometry having a narrower section going from said larger entrance (5) to said tapering smaller passage (3) which align fibers of said meat (Column 4 Line 10-35, Column 3 Lines 16-27 and 55-68, Column 4 Line 1-9, Column 1 Line 29-43, 
Figures 1-2; Examiner notes that said fiber alignment creates meat products that are closer to the eating texture of natural meat when cooked Column 1 Line 21-43.
which results in an acceleration of said food product with a corresponding pressured drop through said apertures (Examiner note that the underlined limitation will inherently occur due to said venturi effect as mentioned above),
Figures 1-2
and wherein said venturi effect created by said apertures align fibers of said material (Column 4 Line 10-35, Column 3 Lines 16-27 and 55-68, Column 4 Line 1-9, Column 1 Line 29-43, Column 2 Line 3-49). 
Figures 1-2
Giles additionally teaches wherein said apertures (3,4,5) change size from a larger to a smaller diameter with vertical or concave sides having a sharp edge;
Figure 1  
It would have been obvious to one having ordinary skill in the art to modify the apparatus of the combination of Powers and Bernard in view of the teaching of Giles by replacing the configuration of said apertures of said aperture grinder plate (54) to be the configuration of Giles orifices (3-5) for the benefit of maximizing the alignment of the meat fibers thereby producing meat that have chewy eating texture or simulate the eating texture of natural meat when cooked. 
Regarding claims 5-6,8-9, and 14,
the combination of Powers, Bernard, and Giles remains.
the Examiner notes that the instant claim(s) contain limitations describing the function of the apparatus and/or the material worked upon by the apparatus (i.e. “aligns fibers in material that is ground” (claim 5); “wherein said material that is ground is being drawn through said apertures of said orifice plate stretching said material” (claim 6); “said material to be ground is stretched or aligned and creates a clean cut of said material” (claim 8); “wherein said ground material has little or no release of actin and myosin” (claim 9); and “wherein said material to be ground comprises meat” (claim 14)). Although the underlined limitations have been fully considered, however the Examiner notes that these limitations are merely intended use of the claimed apparatus. See MPEP 2114-2115.  
Response to Arguments
Applicant's arguments filed 12/21/20 have been fully considered.
Regarding the rejection of claims 1 and 4 under 35 USC 112 (first paragraph), Applicant raised the following issues:
For the rejection of claim 4 above, Applicant argued that Figures 8-10 of Applicant’s specification and claim 1 provide support for all of the underlined limitations.
In response, the Examiner disagrees and submits that underlined limitations are not supported anywhere within the instant application including the mentioned figures and claim 1. 
For the rejection of claim 1 above, Applicant argued that support for the underlined limitations for claim 1 can be found on pages 6 and 8 of Applicant’s original filed specification (see Applicant’s arguments on page listed as “6”). 
In response, the Examiner respectfully disagree and submit that none of the pages mentioned by Applicant teach the underlined limitations. In matter of fact, the mentioned page 8 teaches that the variable motor (“separate motor”) which control the movement of the cutting knife (“independent speed control blades”) is a hydraulic motor with an external pump for providing the hydraulic pressure thereto. This is contrary to Applicant’s argument that the speed of the motor is changed by itself without external influence (see Applicant’s arguments on page listed as “6”).  
Regarding claim 1, Applicant raised the following issues:
Argument #1: 1) Applicant argued that Bernard does not teach independent speed control blades located above and outside the grinder plate on outside of grinder assembly. 2) Applicant argued that from Figure 1, it is obvious that the knife cannot be put on the outside of the grinder plate in operation and it still function. 3) Applicant argued that Bernard’s secure ring 46 would prevent the 
Responding to Argument #1: With respect to the first argument, the Examiner submits that the argument is not commensurate with the scope of the claim because claim 1 does not require the underlined limitations to be on the outside of the grinder assembly as alleged by Applicant. Assuming arguendo that Applicant was referring just the underlined limitations, however it is submitted that Bernard clearly teaches such limitations as demonstrated in the aforementioned rejection of claim 1. With respect to the second to fifth arguments, the Examiner contends that Bernard teaches that the rotating knife (40) (“blades”) can be disposed on either side of the grinder plate (38) (C5L9-15). Such a disclosure would mean that said rotating knife (40) can be on the outside of said grinder plate (38) which is opposite from what is shown in Bernard’s Figure 1. This is especially true in light of the fact that Bernard further teaches that such an arrangement would facilitate removal of the grinder/rotating knife (40) prior to removal of the grinder plate (38) (C5L11-12). As shown in Figure 1, this is only possible if the grinder/rotating knife (40) is on the outside of said 
Argument #2: 1) Applicant argued that Applicant has never admitted that Hurd teaches a grinding machine. 2) Applicant argued that nowhere is it taught that the dies of Hurd are grinding plates and therefore, Hurd does not teach a grinding machine. 3) Applicant argued that an extrusion device as claimed by the Examiner is not necessarily a grinding machine. 4) Applicant argued that the section cited by the Examiner for the blades being controlled by a separate motor, 4:45-49 relates to the rotary cutter being rotated by an electric motor 76. 5) Applicant argued that nowhere is it stated that the motor is independent from other elements. 6) Applicant argued that the Examiner states that this is inherent without pointing to any citation. 7) Applicant argued that Bernard does not teach a variable speed control to adjust independent speed control blades to different speeds. 
Responding to Argument #2: With respect to the first argument, the disagree and submit that the text of Applicant’s arguments are taken verbatim (see Applicant's arguments filed on 7/27/17 on page listed as "page 6") as follow “Nowhere is it taught that a motor exists in Hurd that has variable speed controls 
Regarding claim 4, Applicant raised the following issues:
Argument #1: 1) Applicant argued that Power’s auger in the infeed auger-hopper as pointed out in the Office is not taught to be driven by a motor separate from motor 50,48 that drive the multiple grinder knife. 2) Applicant argued that the previous final Office action indicated that Powers teaches internal blade and not a blade on the outside of the grinder plate. 3) Applicant argued that the combination of the references does not make obvious a grinder assembly comprising a grinder plate, having independent speed control blades on the outside of the grinder plate. 4) Applicant argued that the prior art references do not teach or make obvious that the independent speed control blades are 
Responding to Argument #1: With respect to the first argument, the Examiner submits that Powers teaches independent speed control blades (multiple blade grinder knife (52)) controlled by a motor (knife drive (50) hydraulic motor (48)) independently from said feed screw or said auger (auger in said infeed auger-hopper (22)) (Examiner notes that at least said auger in said infeed auger-hopper (22) (C3 L57-60) which inherently is driven by a motor is separate from said motor (50,48) that drive said multiple blade grinder knife (52) as shown in Figures 1-2). With respect to the second argument, the Examiner respectfully disagrees and submits that such allegation was never taken in the previous final Office action. With respect to the third to fifth arguments, the Examiner submits that it is unclear which combination of references Applicant is referring to since there were multiple rejections involved as demonstrated above using various combination of references. It appears that Applicant is referring to the combination of Powers/Bernard/Kawkins and the combination of Powers/Bernard/Giles since they relate to the rejection of claim 4 and because the third to fifth arguments (including the sixth argument) appears to be 
Argument #2: Applicant essentially argued that the orifices of Powers, Kawkins, and Giles do not inherently create a venturi effect as required by claim 4.
Responding to Argument#2: In response, the Examiner respectfully disagrees. The Examiner wants to bring to Applicant’s attention that all that is required by claim 4 is that a venturi effect occurs in each of the grinding apertures of an orifice plate for a grinding machine. The gist of the claimed invention lies in the fact that the geometry of each of the grinding apertures within said orifice plate create a venturi effect. Since claim 4 and the dependent claims are directed toward an apparatus, then the fact finding for anticipation or obviousness should be directed toward the structural limitation of grinding capable of creating a venturi effect (see MPEP 2114-2115) (emphasis added). As set forth in the mentioned MPEP sections, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). If the apparatus of the prior art meets all the structural limitation of the claimed apparatus and the difference between the prior art apparatus and the claimed apparatus was the use of the apparatus, then the manner or method in which such apparatus is to be utilized is not relevant to the issue of patentability of the apparatus itself. In In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967). An apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).Therefore, the patentability of an apparatus claim depends on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int'l lnc. v. Coolsavings.com Inc., 289 F.3d 801,809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959); In re Gardiner, 171 F.2d 313,315-16 (CCPA 1949). In that respect, the Examiner submits that Power teaches a grinding machine (Figure 1) comprising a grinder plate (54) comprised of a plurality of grinding venturi effect is a phenomenon that inherently occurs when a fluid that is flowing through a pipe is forced through a narrow section, resulting in a pressure decrease and a velocity increase. This concept is illustrated in the annotated figure of Tech-Faq below and Applicant has not dispute this underlined-bolded fact. Additionally, Williams (US2017/0002794A1), Lowry (US20170001695A1), and Arad (US2016/0059945A1) individually teaches that a venturi effect will inherently occur when a fluid passes through a constricted tube/pipe wherein said fluid velocity must increase and its pressure must decrease ((Williams: [0032-0033]), (Lowry: [0035]), (Arad: [0009-0010])). Again, Applicant has not dispute this underlined fact either. Furthermore, Energyeducation (http://energyeducation.ca/encyclopedia/Venturi_effect), F1insight (http://www.f1insight.co.uk/2013/04/how-diffuser-exhaust-rear-wing-create-downforce-grip-f1.html), Flowmaxx (http://www.flowmaxx.com/venturi.htm), and Mekanizmalar (https://www.youtube.com/watch?v=H3TcLoapJBo) also teach the venturi effect concept. Thus from the evidences provided by the references above, it is clear and unequivocal that a tube/pipe having a wider to a constricted 
[AltContent: textbox (Point 1 = higher pressure & lower velocity )]
    PNG
    media_image2.png
    327
    780
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Point 2 = lower pressure & higher velocity )]
[AltContent: arrow]





[AltContent: textbox (Figure shown in Tech-Faq)]

    PNG
    media_image3.png
    365
    1108
    media_image3.png
    Greyscale



[AltContent: arrow]
[AltContent: arrow][AltContent: arrow]

[AltContent: textbox (Kawkin’s Figure 4)][AltContent: textbox (Point 1 = higher pressure & lower velocity )]
[AltContent: textbox (Point 2 = lower pressure & higher velocity)]


[AltContent: arrow][AltContent: textbox (Point 1 = higher pressure & lower velocity )][AltContent: arrow][AltContent: textbox (Point 2 = lower pressure & higher velocity)][AltContent: textbox (Giles’
Figure 1)][AltContent: arrow]
    PNG
    media_image4.png
    708
    964
    media_image4.png
    Greyscale

Argument #3: 1) Applicant argued that one could not take the geometry of Kawkins or Giles and state that it would create a venturi in the grinder plate of Powers. 2) Applicant argued that because the apparatuses of Powers with Kawkins or Giles are different, one could not state that the venturi would inherently occur. 3) Applicant argued that the Examiner cannot prove that a venturi effect would occur with any and every change in diameter of a pipe or passageway, even if that change were in the 1/100-1/1000 mm. 4) Applicant argued that the Examiner has not shown how the nozzles of Kawkins or Giles can be used in a grinder plate.
Responding to Argument #3: With respect to the first two arguments, the Examiner submits that while the apparatuses of Kawkins and Giles may not be 
As stated in the aforementioned rejection of claim 4 above, it would have been obvious to replace the configuration of said apertures of said apertured grinder plate (54) to be the configuration of Kawkins's orifices (6,9) or the configuration of Giles orifices (3-5).  
Argument #4: 1) Applicant argued that there is no motivation or reason to combine Kawkins or Giles with the other references. 2) Applicant argued that the apertures of Powers is changed by the combination. 3) Applicant argued that it is not unequivocal that an aperture size of Powers can be made to create a venturi. 4) Applicant argued that the Examiner's evidence references (Williams, Lowry and Arad) are not the same as Kawkins Giles or Powers. 5) Applicant argued that the Examiner cannot states that if Tech-Faq teaches a venturi occurs in a large opening into a neck into a large opening, then Kawkins and Giles inherently teaches a venturi is incorrect since they do not teach the same devices with the same apertures that would create the same flow. 6) Applicant argued that the first illustration of Tech-Faq is a horizontal pitot tube, the second illustration is 
Responding to Argument #4: With respect to the first argument, the Examiner respectfully disagrees and submits that the motivation to combine Kawkins or Giles with the combination Powers and Bernard was for benefit of maximizing the alignment of the meat fibers thereby producing meat that have chewy eating texture or simulate the eating texture of natural meat when cooked. Applicant has failed to persuasively argue why this motivation statement is in error. With respect to the second argument, the Examiner submits that Powers does not teach against or away from change its apertures. With respect to the third argument, the Examiner submits Kawkins and Giles individually provided motivation to incorporate a venturi in the apertures of Powers. With respect to the fourth argument, the Examiner submits that Williams, Lowry, and Arad were only used as evidentiary references to show that a venturi effect will inherently occur when a fluid passes through a constricted tube/pipe wherein said fluid velocity must increase and its pressure must decrease. Since Kawkins already teaches food product (meat) passing through the extrusion zoned (6) (wider section) to the tube (9) (narrow section), therefore a venturi effect would inherent occur as 
Argument #5: Applicant argued that the Examiner does not give any consideration about the size of the two passages and also the difference in width between the nozzles of Kawkins and Giles and whether there would be enough of a difference to always create a venturi especially when Kawkins and Giles state nothing about a venturi effect.
Responding to Argument #5: In response, the Examiner submits that the arguments are not commensurate with the scope of the claim because claim 4 does not recite any size or width differences. Additionally, the Examiner submits that because Kawkins and Giles teach flowing material from a wider section to a constricted (narrower section), therefore there would necessarily be a venturi effect that would occur as demonstrated in the section of “Responding to Argument #2” above. The Examiner does not contest with Applicant’s assertion that Kawkins and Giles does not explicitly state that there is a venturi effect. However, based on the evidences provided above, the Examiner submits that a venturi effect would be inherent.      

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINH V LE whose telephone number is (571)270-3828.  The examiner can normally be reached on Mon-Fri 7:00AM - 4:00PM (Central Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINH V LE/          Examiner, Art Unit 1744                                                                                                                                                                                              
/XIAO S ZHAO/           Supervisory Patent Examiner, Art Unit 1744